Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Duggal et al. US Publication 2017/0107162 who teaches a separation for the oxidative coupling of methane comprising pretreatment units 104, such as impurity and CO2 removal units, as well as separations units 105, such as cryogenic, non-cryogenic, complexation, membrane, and other separations units. Duggal does not teach an arrangement where the condenser is between separating regions. 
Thus, the prior art does not teach or fairly suggest an arrangement where the condenser is between two separation regions wherein the gas mixture is cooled, fed as a feed into the first separation region and subjected to a first rectification in the first separation region (21) to form a first tops gas and a first bottoms liquid and using a first proportion of the first tops gas in the condenser-evaporator (23), recycling a condensate to the first separation region and, using a second proportion of the top gas, feeding a second separation feed into the second separation region (22), and subjecting the second separation feed to a second rectification in the second separation region (22) to form a second tops gas and a second bottoms liquid. The Applicants have unexpectedly found that this arrangement provide a separation of methane oxidative coupling products at much lower pressures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON PREGLER/           Primary Examiner, Art Unit 1772